Arrington, J. .
The appellant, James Russell, was indicted, tried and convicted in the Circuit Court of the Second Judicial District of Hinds County for the murder of Alberta Carroll Russell, his wife.
 The case has been appealed to this Court and no assignment of errors or brief has been filed. Under the policy of this Court, before we dismiss an appeal or affirm a conviction where the death penalty is involved, we examine the record to see that the appellant received a fair and impartial trial. An examination of the evidence and the instructions fails to reveal reversible error, if error at all.  The appellant was found guilty of an atrocious murder, and the extent of *886punishment upon conviction was for the jury’s determination. The judgment and sentence of death by the court, below is affirmed, and Thursday, April 5, 1956, is fixed as the date for its execution.
Affirmed and Thursday, April 5, 1956, fixed as the date of appellant’s execution.
All justices concur, except Kyle, J., who took no part.